tcmemo_2010_280 united_states tax_court thomas m gillum petitioner v commissioner of internal revenue respondent docket no 16110-07l filed date kenneth r boiarsky for petitioner elizabeth downs for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks judicial review of respondent’s determination sustaining the filing of a federal_tax_lien with respect to petitioner’s federal_income_tax liabilities for and and sustaining a proposed levy to collect petitioner’s federal_income_tax liabilities for each of the years through petitioner also seeks judicial review of various letters that respondent allegedly sent to various entities as petitioner’s nominees or alter egos denying them collection_due_process hearings with respect to respondent’s filing of federal tax_liens findings_of_fact the parties have stipulated some facts which we incorporate by this reference when he filed his petition petitioner resided in arkansas petitioner is a veterinarian he operates his practice under the business name cloverdale animal hospital llc cloverdale in petitioner was criminally prosecuted for willful failure_to_file tax returns in violation of sec_7203 for taxable years through in date petitioner pleaded guilty to one count of criminal failure_to_file a federal_income_tax return for his criminal plea agreement provided inter alia for entry of an order of mandatory restitution under u s c section 3663a for the full amount of the taxes due and owing for all prosecution years the plea agreement stated at this time the united_states and the defendant agree that the amount of restitution payable by the 1unless otherwise indicated all section references are to the internal_revenue_code all figures are rounded to the nearest dollar defendant is dollar_figure the plea agreement also stated except to the extent otherwise expressly specified herein this agreement does not bar or compromise any civil or administrative claim pending or that may be made against the defendant including but not limited to tax matters the plea agreement stated further this agreement is binding only upon the united_states attorney’s office for the eastern district of arkansas and the defendant it does not bind any other federal state or local prosecuting administrative or regulatory authority in its judgment filed date the district_court reduced the amount of restitution labeled criminal monetary penalties to dollar_figure the district_court also ordered a schedule of payments with a lump sum of dollar_figure due immediately and the balance due in monthly installments equaling percent of petitioner’s monthly gross_income while the criminal proceedings were pending against petitioner on date he filed amended returns for taxable years and and on date he 2this amount corresponded to the amount stated in the plea agreement as representing petitioner’s total_tax liability for the years through the record does not conclusively show why the district_court reduced the restitution in this manner 3the record does not establish whether petitioner has complied with the restitution order filed an amended_return for taxable_year also on date petitioner filed delinquent returns for taxable years and on date respondent assessed the taxes that petitioner had reported on his delinquent returns for and on date respondent assessed the tax that petitioner had reported on his amended return and on date respondent assessed the taxes that petitioner had reported on his amended returns for and in each instance respondent also assessed applicable additions to tax and interest on date respondent sent petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the lien notice with respect to petitioner’s taxable years and on date respondent sent petitioner letter final notice notice_of_intent_to_levy and notice of your right to a hearing the levy notice with respect to petitioner’s taxable years through the levy notice indicated that as of november 4insofar as the record shows these were the first returns that petitioner filed for these years apparently they were characterized as amended returns because respondent had previously prepared substitutes for returns for petitioner’s taxable years through petitioner would owe dollar_figure of tax penalties and interest for these years on date petitioner timely submitted form request for a collection_due_process_hearing indicating that he disagreed with both the lien notice and the levy notice the request covered petitioner’s tax years through but not in his request petitioner asserted that the criminal plea agreement and judgment reflected the full settlement of his tax_liabilities for through he asserted that payment on these years is exclusively covered under an agreed court order for restitution that he was making payments to the irs for these tax years under this agreement and that unless he failed to meet his obligations under the court order the irs must cease and desist from further collection activity petitioner did not propose any collection alternative in his hearing request on date in anticipation of submitting a request for a hearing petitioner submitted form 433-a collection information statement for wage earners and self-employed 5the notice indicates that dollar_figure of this amount relates to petitioner’s taxable_year 6after petitioner submitted his request for a collection_due_process cdp hearing on date respondent issued to petitioner a notice_of_deficiency with respect to petitioner’s taxable years through the parties agree that the deficiencies determined in the notice are not at issue in this case individuals with respect to himself and on date petitioner submitted form 433-b collection information statement for businesses with respect to cloverdale on these forms petitioner failed to provide complete information for example on form 433-a he did not provide requested bank account numbers and routing information detailed credit card information the estimated value of three vehicles or required information with respect to his personal assets and living_expenses in response to a question asking whether he had transferred any assets for less than their actual value within the past years he checked no but then wrote possible the form required several attachments including proof of current expenses which petitioner failed to provide on form 433-b petitioner did not provide detailed information with respect to cloverdale’s accounts_receivable business_assets bank accounts or available credit in response to a question requesting detailed information with respect to cloverdale’s income and expenses petitioner replied see statement attached but did not attach any such statement the form also required several other attachments which petitioner failed to provide on date the settlement officer held the first of three telephone conferences with petitioner’s representative in this conference the settlement officer opined that neither the criminal plea agreement nor the judgment barred the irs from any civil or administrative actions with respect to petitioner’s civil tax_liabilities and did not compromise those liabilities the settlement officer asked the representative whether he wished to propose any collection alternatives the representative proposed as a collection alternative that the irs limit its collection action to the terms of the plea agreement and judgment they agreed to have a second conference before the second conference the settlement officer reviewed the collection administrative case file which included among other things a memorandum dated date from revenue_officer robert brown to irs district_counsel in oklahoma city oklahoma requesting approval to file alter ego and nominee liens and levies against several entities created by petitioner the request a memorandum from respondent’s associate area_counsel in oklahoma city responding to the request the memorandum and several diagrams detailing petitioner’s alleged alter ego and nominee activities the request indicated on the basis of findings contained therein that notwithstanding his prior criminal conviction petitioner was still using various sham trusts nominees and alter egos to shield assets and income from taxation more particularly the request included findings that petitioner had 7the record does not reveal who prepared these diagrams funneled unreported cash payments from cloverdale to grantor trusts and other entities to pay his and his family’s personal expenses including cable tv bills college tuition life_insurance premiums vacation expenses car payments and hardwood flooring for petitioner’s residence the request concluded that petitioner had created certain nominee entities including a_trust known as lestat ops to hold personal assets and real_estate for the purpose of placing them out of the reach of creditors mainly the government the memorandum indicates that nominee refers to an entity or person to whom a taxpayer has transferred property in an attempt to conceal it according to the memorandum a federal_tax_lien encumbers such property because although a third party may have legal_title the taxpayer actually owns the property and enjoys its full use and benefit the memorandum also indicates that an alter ego generally involves a sham corporation or other entity used by the taxpayer as an instrumentality to avoid his or her own legal obligations in the memorandum respondent’s associate area_counsel approved nominee liens against three trusts created by petitioner including lestat ops as well as against petitioner’s wife and approved alter ego liens against 8the request describes lestat ops as a_trust which holds the real_estate upon which petitioner’s veterinary clinic is located and indicates that the trust’s beneficiaries are petitioner’s children cloverdale another limited_liability_company and two other trusts that petitioner had created cloverdale and lestat ops received from the irs letters dated date providing notice of the filing of federal tax_liens and advising of the right to a collection_due_process cdp hearing by letters dated date requests for cdp hearings with respect to these two entities were timely submitted shortly thereafter cloverdale and lestat ops received letters from revenue_officer robert brown dated date acknowledging receipt of the hearing requests but advising that cdp rights were not available to these entities because petitioner previously had been afforded cdp rights with respect to the same tax periods listed in the lien notices the letters indicated however that the entities were entitled to a collection appeal with the revenue officer’s manager on date the settlement officer held a second telephone conference with petitioner’s representative petitioner’s representative continued to maintain as a collection alternative to the proposed levy that collection should be limited to the amount specified in the criminal plea agreement and judgment the settlement officer indicated that he had reviewed financial statements and related information in the collection administrative file and concluded that the financial statements did not provide full disclosure of petitioner’s income and assets consequently he was unable to recommend acceptance of petitioner’s proposed collection alternative petitioner’s representative requested details of the alleged nondisclosure the settlement officer declined to discuss the details at that time indicating that he would research the matter they agreed to have another conference after seeking advice of irs counsel on date the settlement officer held the third and final telephone conference with petitioner’s representative the settlement officer asserted that petitioner had failed to completely disclose his income expenses and assets making it impossible to adequately evaluate his ability to pay without specifically referencing the request or memorandum that he had reviewed the settlement officer asserted that petitioner had diverted income into various entities and paid personal expenses through these entities for no apparent legitimate business reason he also asserted that petitioner had attempted to place numerous assets beyond respondent’s reach in various nominee or alter ego entities according to the settlement officer’s case activity record petitioner’s representative expressed surprise at this information indicated that petitioner apparently had not disclosed all the facts to him and stated that he understood why the settlement officer could not consider a collection alternative after another discussion about the effect of the criminal plea agreement and judgment the settlement officer advised the representative that the proposed collection actions would be sustained on date respondent’s office of appeals mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination sustaining the federal_tax_lien filing and the proposed levy with respect to petitioner’s underlying liability the determination stated in this case the taxpayer agreed to pay restitution for the full amount of the taxes due for all prosecution years through but the judge who is not bound by the plea agreement subsequently ordered payment of restitution in the amount that is equivalent of the tax_liability for only one count of the total criminal case the restitution amount relates to the tax_liability but it is not the equivalent of the tax_liability it is the determination of appeals that neither the plea agreement nor the court judgment represent a settlement or compromise of the tax_liability and do not bar irs from taking additional collection actions the determination also rejected petitioner’s proposed collection alternative of limiting collection to the terms of the criminal plea agreement and judgment stating appeals has determined from this review that the taxpayer has not accurately reported income and expenses which make it impossible to determine his true ability to pay the tax_liability the taxpayer has done this by diverting income through various entities trusts limited_liability companies and his wife and paying personal expenses through these entities for no apparent reason other than to avoid taxes and the collection_of_taxes he has also placed assets beyond the reach of irs by purchasing them in the name of various entities he controls or transferring them to these entities it is clear that the taxpayer maintains full use and benefits of these assets which include real_estate vehicles watercraft and all-terrain vehicles because these assets and any encumbrances against these assets have not been disclosed appeals is not able to determine their net equity and collection potential for these reasons appeals cannot accept the only collection alternative proposed by the taxpayer’s representative the determination also concluded that the proposed tax_lien_filing and levy action properly balanced the need for efficient collection_of_taxes with the concern that collection action be no more intrusive than necessary petitioner timely petitioned this court for judicial review of this determination the petition also seeks judicial review of letters which petitioner asserts respondent mailed on date to four entities created by petitioner including cloverdale and lestat ops denying them the opportunity for cdp hearings with respect to the filing of tax_liens against them as petitioner’s alleged nominees transferees or alter egos i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for 9the record contains the date letters described supra from revenue_officer robert brown to cloverdale and lestat ops the petition seems to assert that two other entities piraeus group and mrmlbs received similar letters also dated date the record does not contain copies of any such letters and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the liability is paid or becomes unenforceable by lapse of time sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer then ha sec_30 days to request an administrative hearing before an appeals officer sec_6320 b sec_301_6320-1 proced admin regs to the extent practicable a hearing requested under sec_6320 is to be held in conjunction with a related hearing requested under sec_6330 sec_6320 sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before levying on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 after receiving a notice_of_determination the person may seek judicial review in this court sec_6330 pension_protection_act of publaw_109_280 120_stat_1019 if the validity of the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra other issues we review for abuse_of_discretion id ii petitioner’s challenge to his underlying liabilities petitioner contends that respondent erred in sustaining the lien and levy notices because they contravene the criminal plea agreement and judgment petitioner’s contention represents in part a challenge to his underlying liabilities for through dollar_figure respondent concedes that petitioner is entitled to make such a challenge but contends that it is without merit respondent assessed petitioner’s taxes for the years in question on the basis of the amounts petitioner self-reported on his amended or delinquent returns for these years petitioner does not contend that he incorrectly reported his tax_liabilities on these returns rather he contends that his aggregate tax_liability for through is limited to the dollar_figure of restitution ordered in the criminal judgment we disagree pursuant to u s c section a a district_court may order restitution to the victim of a criminal offense 10petitioner has stipulated that his liability which was encompassed by the lien and levy notices but was not included either in petitioner’s request for a cdp hearing or in respondent’s determinations is not at issue in this case in some circumstances as in petitioner’s criminal case restitution is mandatory see u s c sec 3663a an order to pay restitution is a criminal_penalty rather than a civil penalty 419_f3d_1135 11th cir although restitution is based upon an estimation of civil tax_liability it is not a determination of civil tax_liability and generally does not bar the commissioner from assessing a greater amount of civil tax_liability see 419_f3d_829 8th cir affg tcmemo_2003_332 183_f3d_535 6th cir affg tcmemo_1997_566 m j wood associates inc v commissioner tcmemo_1998_375 in fact the restitution statute expressly contemplates that a civil claim may be brought after the criminal prosecution by providing that the amount_paid under a restitution order shall be reduced by any amount later recovered as compensatory_damages for the same loss by the victim in any federal civil_proceeding u s c j dollar_figure 11conversely payments made pursuant to restitution orders are applied against tax_liabilities see 613_f3d_592 5th cir 217_f3d_960 8th cir m j wood associates inc v commissioner tcmemo_1998_375 the record is silent as to what amounts if any of restitution petitioner has paid on brief respondent states that petitioner’s restitution payments will ultimately be applied to his civil tax_liability for the taxable_year and if in excess of that liability to other years petitioner who filed no reply brief has not challenged continued petitioner relies upon creel v commissioner supra in support of his contention that respondent’s proposed collection actions contravene the restitution order petitioner’s reliance on creel is misplaced in creel the court_of_appeals found that a restitution order which specifically encompassed ‘any interest and penalties which may be imposed by the internal revenue service’ included the civil penalties that the commissioner later sought to recover in a civil suit id pincite furthermore at the time of the civil suit the taxpayer in creel had fully settled the ordered restitution and the u s attorney had filed a satisfaction of judgment and had also recorded a cancellation and release that of the judgment lien id taking into account these unusual circumstances the court_of_appeals held that the government had discharged the taxpayer’s civil tax_liabilities as part of the criminal case by contrast petitioner’s plea agreement expressly states that it does not bar or compromise any civil or administrative claim pending or that may be made against the defendant including but not limited to tax matters further the plea agreement states that it is binding only upon the united_states attorney’s office for the eastern district of arkansas and the defendant and does not bind any other federal state or continued this statement or the appropriateness of this treatment consequently we give this issue no further consideration local prosecuting administrative or regulatory authority the criminal judgment refers to the restitution payments as criminal monetary penalties and makes no mention of civil liabilities or penalties furthermore there is no evidence that petitioner has satisfied his criminal restitution order or received any discharge we conclude and hold that petitioner’s criminal plea agreement and judgment ordering restitution did not discharge and do not limit respondent’s assessment and collection of petitioner’s civil tax_liabilities for his taxable years through iii petitioner’s proposed collection alternative we review the settlement officer’s denial of a collection alternative for abuse_of_discretion see 114_tc_604 the u s court_of_appeals for the eighth circuit to which any appeal of this case would lie describes the abuse_of_discretion standard as markedly deferential if the amount of tax owed is not in dispute courts may disturb the administrative decision only if it constituted ‘a clear abuse_of_discretion in the sense of clear taxpayer abuse and unfairness by the irs ’ 497_f3d_828 8th cir quoting 439_f3d_455 8th cir revg 123_tc_85 the only collection alternative that petitioner has proposed is to limit his through liability to dollar_figure ie the amount of restitution ordered by the district_court in the criminal proceeding insofar as this collection alternative represents petitioner’s reassertion of his challenge to his underlying civil tax_liabilities it was properly rejected for the reasons just discussed and for essentially those same reasons the restitution order does not require respondent to adhere to the restitution payment schedule set forth therein to collect petitioner’s civil tax_liabilities insofar as petitioner’s collection alternative might be viewed as representing in effect an offer-in-compromise the settlement officer did not abuse his discretion in rejecting it the regulations set forth three grounds for compromising a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs as just discussed petitioner has put forward no legitimate issue regarding his civil tax_liabilities nor has he expressly argued that his collection alternative was for the promotion of effective tax administrationdollar_figure that leaves doubt as to collectibility for purposes of evaluating an offer-in-compromise doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the liability sec_301 b proced admin regs because he submitted incomplete forms 433-a and 433-b petitioner failed to provide the settlement officer all financial information necessary to evaluate his ability to fully pay his civil tax_liabilities for that reason if for no other the settlement officer did not abuse his discretion in rejecting any collection alternative based on doubt as to collectibility see eg kansky v commissioner tcmemo_2007_40 criner v commissioner tcmemo_2003_328 iv fair hearing petitioner complains that he was denied a fair collection hearing because the settlement officer did not disclose to hi sec_12the commissioner may compromise a tax_liability for promotion of effective tax_administration if collection in full could be achieved but would cause economic hardship or if there are compelling public policy or equity considerations identified by the taxpayer sec_301_7122-1 proced admin regs see 124_tc_165 affd 454_f3d_782 8th cir petitioner has not argued and the record does not suggest that he meets these conditions nor does the record suggest that petitioner raised these issues at the collection hearing accordingly he is not entitled to raise them in this proceeding see 129_tc_107 representative all the information in the collection administrative file which the settlement officer had reviewed in reaching his conclusionsdollar_figure collection hearings are conducted in an informal setting that does not include the right to discovery see 115_tc_329 115_tc_35 the information that the settlement officer reviewed related to matters that should have been within petitioner’s knowledge and the settlement officer did in fact share with petitioner’s representative the nature of his concerns 13the materials which the settlement officer reviewed included revenue_officer brown’s request to irs district_counsel to file alter ego and nominee liens and levies and district counsel’s memorandum approving the filing of alter ego and nominee liens petitioner contends that these materials were not included in the administrative file the parties have stipulated however that the stipulated exhibits which include the materials in question constitute the complete administrative record in this case petitioner has not raised and consequently we do not consider any issue as to whether the settlement officer’s review of such materials entailed any improper ex_parte_communication over respondents’ objection petitioner called the settlement officer as a witness at trial attempting to show that the settlement officer failed to adequately explain the reasons for his determination cf 439_f3d_455 8th cir indicating that judicial review based on the administrative record may permit the receipt of testimony or evidence explaining the reasoning behind the agency’s decision revg 123_tc_85 the settlement officer’s testimony however had little probative value or relevancy on brief respondent renews his objection to the settlement officer’s testimony because we have not relied upon this testimony in our analysis or holdings it is unnecessary to address further respondent’s objection about petitioner’s nondisclosure of income and assetsdollar_figure more fundamentally as just discussed petitioner’s failure to provide the settlement officer all required financial information was reason enough for the settlement officer to reject his collection alternative we do not see that the settlement officer’s disclosure or nondisclosure of the materials in question had any significant bearing on the fairness or outcome of petitioner’s hearing v denial of cdp hearings for nominees and alter egos petitioner asserts that certain entities including cloverdale and lestat ops received nominee or alter_ego_lien notices but were improperly denied cdp hearingsdollar_figure according to the regulations nominees and alter egos holding property for a taxpayer are not entitled to cdp hearings sec_301 b q a-b5 proced admin regs in any event we cannot enter a decision affecting the entities in question because they 14shortly before the second telephone conference between petitioner’s representative and the settlement officer on date the irs had mailed to cloverdale and lestat ops and according to petitioner’s allegations at least two other entities nominee notices of federal_tax_lien filing 15respondent issued the nominee notices of federal_tax_lien filing for cloverdale and lestat ops and according to petitioner’s allegations for at least two other entities on date months after respondent had issued petitioner the notice_of_federal_tax_lien filing upon which this case is predicated are not parties to this proceeding see dalton v commissioner t c slip op pincite v conclusion we sustain respondent’s determinations sustaining the filing of the notice_of_federal_tax_lien and the proposed levy decision will be entered for respondent
